Warner, Chief Justice.
This case came before the Court below on an affidavit of illegality, and the only question made was, whether the defendant in execution, who had obtained a homestead exemp*585tion under the Act of 1868, as against debts created prior to the adoption of the Constitution of 1868, could claim an exemption of property from levy and sale as provided by the 2010th section of the Code. The Court below held that he could not, and the defendant excepted. This case comes within the ruling of this Court, in Lawrence vs. Evans, decided at the last term, and must be controlled by it.
Let the judgment of the Court below be reversed.